Exhibit10.19 This Buy-Back Agreement has been filed to provide investors with information regarding its terms.It is not intended to provide any other factual information about the Tennessee Valley Authority.The representations and warranties of the parties in this Buy-Back Agreement were made to, and solely for the benefit of, the other parties to this Buy-Back Agreement.The assertions embodied in the representations and warranties may be qualified by information included in schedules, exhibits, or other materials exchanged by the parties that may modify or create exceptions to the representations and warranties.Accordingly, investors should not rely on the representations and warranties as characterizations of the actual state of facts at the time they were made or otherwise. EXECUTION COPY BUY-BACK ARRANGEMENTS (Including Loan Purchase) DATED AS OF SEPTEMBER 30, 2008 by and among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, Lead Arranger and a Lender, the other Lenders referred to herein, and TENNESSEE VALLEY AUTHORITY 8017069.8 TABLE OF CONTENTS SECTION 1 DEFINITIONS 2 1.1 Certain Defined Terms 2 1.2 Other Interpretive Provisions 3 SECTION 2 BUY-BACK ARRANGEMENTS INCLUDING PURCHASE OF THE LOAN 4 2.1 Notice of Default 4 2.2 Buy-Back Arrangements 4 2.3 Purchase of the Loan 4 2.4 Closing and Escrow of Transfer Documents 5 2.5 Escrow of Notes 6 SECTION 3 REPRESENTATIONS AND WARRANTIES 6 3.1 Representations and Warranties of the Administrative Agent and Lenders 6 3.2 Representations and Warranties of TVA 7 SECTION 4 ONGOING REPORTING COVENANT; LOAN PURCHASE COVENANT 8 4.1 TVA Financial Reporting 8 4.2 Consummation of Loan Purchase 8 8017069.8 SECTION 5 OBLIGATIONS 8 5.1 Modification of the Loan 8 5.2 Direct Proceeding Against TVA 9 5.3 Security 9 5.4 Cumulative Rights 9 5.5 Continuing Obligation 9 SECTION 6 MISCELLANEOUS 9 6.1 Survival of Agreement 9 6.2 Expenses 9 6.3 Amendments and Waivers 9 6.4 Notices 9 6.5 Severability 10 6.6 Governing Law 10 6.7 Successors and Assigns 10 6.8 Construction 10 6.9 Remedies 11 6.10 Consent to Jurisdiction and Service of Process 11 6.11 Waiver of Jury Trial 11 6.12 Survival of Warranties and Agreement 12 6.13 Entire Agreement 12 6.14 Counterparts; Effectiveness 12 6.15 Waiver 12 8017069.8 SECTION 7 5 ESCROW 5 7.1 Appointment of Escrow Agent 5 7.2 Delivery of Escrow Documents to Escrow Agent 5 SECTION 8 6 RELEASE OF ESCROW DOCUMENTS; TERM OF AGREEMENT 6 8.1 Loan Purchase Documents 6 8.2 Buy-Back Documents 6 8.3 Consummation of Loan Purchase Condition Precedent to Consummation of Buy-Back 6 8.4 Termination of Escrow 6 SECTION 9 6 THE ESCROW AGENT 6 9.1 Escrow Agent 6 9.2 Indemnification 7 9.3 Resignation of Escrow Agent 7 9.4 Receipt 8 9.5 Fees 8 8017069.8 SECTION 10 8 MISCELLANEOUS 10.1 Notices 8 10.2 Exhibits 10 10.3 Assignment; Successors in Interest 10 10.4 Number; Gender 10 10.5 Captions 10 10.6 Controlling Law; Amendment 10 10.7 Consent to Jurisdiction 10 10.8 Severability 11 10.9 Counterparts 11 10.10 Waiver 11 10.11 Integration 11 10.12 Force Majeure 12 10.13 Security Procedures 12 10.14 Patriot Act Disclosure 12 8017069.8 EXHIBITS EXHIBIT A Form of Assignment and Assumption Agreement EXHIBIT B Form of Loan Purchase Notice EXHIBIT C Form of Assignment of Collateral Assignment Agreement EXHIBIT D Form of Escrow Agreement EXHIBIT E Form of Allonge EXHIBIT F Form of UCC-3 Assignment EXHIBIT G How to Find TVA’s Annual and Quarterly Reports EXHIBIT H Form of Purchase Price Notice 8017069.8 INDEX OF DEFINED TERMS Capitalized terms used and not otherwise defined herein shall have the meanings given to them in the Credit Agreement. Defined Term Defined in Section Administrative Agent Preamble Borrower Preamble Buy-Back Option § 2.2 Default Date § 1.1 Loan Purchase Notice § 1.1 Escrow Agent § 1.1 Escrow Agreement § 1.1 Exchange Act § 1.1 Generating Facility Recitals Guarantor Preamble JOA Recitals Lease Recitals Leased Premises Recitals Lender Indemnitees § 1.1 Lenders Preamble Loan Recitals Loan Claims § 1.1 Loan Indebtedness § 1.1 Loan Purchase § 1.1 Loan Purchase Obligation Recitals Loan Rights § 1.1 Purchase Price § 1.1 Reserved Indemnity Rights § 1.1 SEC § 1.1 Statement § 1.1 Supplement 1 Recitals Transfer Documents § 1.1 TVA Preamble TVA Act § 1.1 8017069.8 BUY-BACK ARRANGEMENTS (Including Loan Purchase) This
